



COURT OF APPEAL FOR ONTARIO

CITATION: Ontario (Review Board) v. Merner, 2015 ONCA 157

DATE: 20150310

DOCKET: C58964

Sharpe, Gillese and Benotto JJ.A.

IN THE MATTER OF:  Janet A. Merner

AN APPEAL UNDER PART XX.1 OF THE
CODE

Anita Szigeti, for the appellant

B. Walker-Renshaw, for the respondent, Ontario Shores
    Centre for Mental Health

Joanne Stuart, for the respondent, Her Majesty the Queen

Heard: March 6, 2015

On appeal against the disposition of the Ontario Review
    Board dated, May 2, 2014.

APPEAL BOOK ENDORSEMENT


[1]

No issue is taken with the ORBs finding of significant risk.

[2]

The appellant submits, however, that although the Board was presented
    with a joint submission that the least onerous and restrictive order was a
    detention order with expanded privileges, the Board erred in law by failing to
    explicitly consider and reject the option of a conditional discharge.

[3]

We disagree. There was evidence before the Board that the stress the
    appellant experiences from her perception of the communitys reaction to her
    transgender status could lead to decompensation. The issue of conditional
    discharge was expressly considered by the treating physician and the co-author
    of the hospitals report. Her evidence was that to push the appellant to a
    conditional discharge would run the risk of suicidal or homicidal reaction on
    the part of the appellant. The Board fully discharged its obligation to ensure that
    the least onerous and restrictive disposition was imposed.

[4]

We add that it would appear to us that the appellant is making good
    progress, and as noted by the hospital, if she continues along that path
    reintegration into the community may follow.

[5]

Appeal dismissed.


